LAND, J.
The only question to be determined in this proceeding is whether it was the statutory duty of the. registrar to swear in the relator as a canvasser of the Second Ward Good Government Democratic League.
The duties of registrars are prescribed by Act. No. 98 of 1908, and sections 8 and 34 *103provide in what cases that officer shall have the power to administer oaths. As far as necessary to quote, section 8 reads as follows:
“That it shall be the duty of the registrar of voters of the parish of Orleans during the registration or at any other time, upon the affidavit of any two bona fide citizens who have been appointed by any political party or nominating-body, or other political organization, and who have been duly sworn to perform their duty as canvassers, and also make affidavit before him (the registrar) that certain names are fraudulently and illegally registered or have lost their right to vote in said precinct by reason of removal and should be erased, to cause within two days thereafter said names to be published for three consecutive days and erased in the same manner as designated in section 9 of this act,” etc.
Section 34 reads as follows:
“That the respective registrars of voters shall each have the. power to administer oaths to any person claiming the right to be registered or in regard' to any matter or thing required to be done or inquired into by any of said officers under this act, and any willful false swearing by any person in relation to any matter or thing concerning which he shall be interrogated by any of said officers, shall be punished as perjury.”
We can perceive in section 8 no requirement that canvassers shall or may be sworn by the registrar to faithfully perform the duties of their appointment. Section 8 presupposes that canvassers appearing before the registrar have already been appointed and sworn, and have examined the registration lists and found thereon names which have been fraudulently and illegally registered, or have lost their right to vote by removal or otherwise. In such a case, the registrar is required to receive the affidavit of the canvassers that certain persons are illegally registered or have lost their right to vote, and thereupon to publish the names for three consecutive days, etc. As canvassers may be sworn by any officer authorized to administer an oath, there is no good reason why the authority to qualify them should have been conferred on registrars of voters. Section 34 makes it very plain that the power of registrars to administer oaths is restricted to matters or things required to be done or inquired into by such officers under the provisions of the act. Therefore, as registrars of voters have no concern with the appointment of canvassers, they are without right to swear them in.
It is therefore ordered that the rule nisi herein issued be recalled, and that this application be dismissed, at relator’s costs.